Order modified so as to provide for the examination of Joseph Evans and Edward Evans as parties and Marie Evans and Helen Evans as witnesses on July 15, 1946, at 10 o’clock in the forenoon before the same referee and the same place designated in the notice, and the period to be covered by the examination is fixed as three years before the date of the execution of the will to the date of the death of the testatrix, without prejudice to the right of the contestants to move before the surrogate upon a proper showing to enlarge the period to be covered by the examination. All concur. (The order vacates contestants’ notice of examination of witnesses before trial.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.